Syllabus by
JONES, J.
RAILROADS
(500 Ne) Plaintiff cannot complain of the failure to give warning, of the approach of a street car where he testifies that he saw and knew of its approach in time to save himself from injury.
(500 D2e) While an effort to rescue human life in the presence of a known, imminent peril is justifiable if the rescuer does not rashly and unnecessarily expose himself to danger, one who has dropped his property upon a street car track is not justified in hazarding his own life by attempting to rescue it when he knows his peril to be imminent.
NEGLIGENCE
(370 L2) The “last clear chance” rule presupposes antecedent fault or negligence on the part of the plaintiff; it does not apply in a case where the continuing negligence of the plaintiff and the concurring negligence, pf the defendant both contribute to produce the injury; it only applies *207where the fault or negligence of the plaintiff is the remote and that of the defendant is the proximate cause of the accident.
Marshall, CJ, Kinkade, Robinson, Matthias, Day and Allen, JJ, concur.